Citation Nr: 0429088	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied service connection for 
arthritis of the feet.  The veteran subsequently perfected an 
appeal of that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's April 2003 VA Form 9 requested a hearing before 
a member of the Board at the local RO.  However, it does not 
appear that such hearing was ever scheduled.  Pursuant to 
38 C.F.R. § 20.700 (2003), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.   See also 38 C.F.R. § 20.704.  As such, 
and in accordance with the veteran's request, the veteran 
must be provided an opportunity to present testimony before a 
member, or members, of the Board.  If the veteran no longer 
desires such a hearing, a signed writing, to that effect, 
should be placed in the claims file.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should take the necessary steps to 
schedule the veteran for Travel Board 
hearing before a Veterans Law Judge.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




